Citation Nr: 0615140	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-24 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2001, the RO denied the veteran's claim for service 
connection for a gunshot wound to the right elbow.  At that 
time, the veteran's service medical records (SMRs) were not 
available and the RO stated that it would re-address the 
issue if the records should be received at a later date.  The 
SMRs have since been obtained and associated with the file.  
This is referred to the RO.

In a December 2004 written brief, the veteran's 
representative raised an informal claim for service 
connection for alcoholism as secondary to PTSD.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
depression, anxiety, panic attacks, irritability, anger, 
impaired stress tolerance, constricted affect, intrusive 
thoughts, sleep disturbance, nightmares, flashbacks, 
hypervigilance, and impairment of memory, which have resulted 
in occupational and social impairment with deficiencies in 
most areas; total occupational and social impairment is not 
shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through October 2002 and October 2003 
notice letters and a statement of the case (SOC) in June 
2004, the RO notified the veteran and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the October 2002 and October 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, and treatment records 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board.  Consequently, a remand of the disability rating issue 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in West 
Palm Beach, Florida.  Additionally, in October 2003, the 
veteran was afforded a VA examination in relation to his 
claim, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed his claim for an increased rating in 
October 2002.

The veteran's PTSD is evaluated as 70 percent disabling under 
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2005).  Under that 
code, a 70 percent rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic 
Code 9411).

The veteran contends that the symptoms associated with his 
PTSD are worse than those set forth in the 70 percent rating 
criteria for which he is currently rated.  He states that the 
symptoms continually get worse, he is on medication, he 
cannot function in the real world, and his life is turned 
upside down.  His representative contends that the most 
recently assigned Global Assessment of Functioning (GAF) 
score of 45 indicates the veteran should be rated higher than 
70 percent for his PTSD.

A review of current medical records reveals that there is 
evidence that the veteran has deficiencies due to his PTSD in 
areas such as work, family relations, thinking, and mood, 
which result in both occupational and social impairment.  
However, the record does not show symptomatology consistent 
with total occupational and social impairment.  Thus, an 
evaluation in excess of the current rating is unwarranted, as 
the veteran's problems associated with PTSD are more akin to 
the criteria for a 70 percent rating as opposed to that of 
the criteria for 100 percent.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411).

In October 2003, the veteran underwent VA psychological 
examination.  The examiner reported that the veteran did not 
have impairment of thought process or communication.  He 
found no evidence of delusions, hallucinations, or other 
psychotic symptoms.  The veteran had the ability to perform 
basic personal activities of daily living, including the 
ability to maintain personal hygiene.  The examiner noted the 
veteran's appearance as clean, adequately dressed, and 
groomed.  The veteran was oriented in all spheres and did not 
appear to have any memory loss of his close relatives, 
occupation, or own name.  While the veteran reported passive 
suicidal thoughts, he had no plan or intent, and stated he is 
committed to safety.  Due to the absence of these types of 
symptoms, it cannot be shown from the October 2003 VA 
examination that the veteran's PTSD meets the criteria of the 
100 percent rating.  Moreover, the veteran was found to be 
alert, have appropriate, logical and goal-directed speech, 
and intact insight and judgment.  While the veteran was found 
to experience nightmares, flashbacks, sleep disturbances, 
anger, depression, and irritability, these symptoms are taken 
into consideration in the criteria for a 70 percent rating 
and the criteria for lower ratings.  Finally, although the 
veteran experiences stress and impairment in his occupational 
and social spheres, he reported that he continues to maintain 
his own driveway refinishing business and to live at home 
with his daughter.  Based on this evidence, it is not shown 
that the veteran suffers total occupational and social 
impairment as necessitated by the 100 percent rating.  See 
38 C.F.R. § 4.130 (Diagnostic Code 9411).

The veteran has also undergone treatment for PTSD at the West 
Palm Beach VAMC.  Progress notes from 2002 and 2003 reflect 
findings similar to that of the October 2003 VA examination.  
The treating psychiatrist consistently reported that the 
veteran suffered from severe symptoms associated with PTSD.  
However, he also consistently noted an absence of the 
symptoms set forth in the criteria for a 100 percent rating, 
such as suicidal ideation, homicidal ideation, overt 
paranoia, hallucinations, or delusional framework.  It was 
also consistently reported that the veteran was alert and 
oriented to person, place, time, and situation.  He regularly 
had logical, coherent, and goal-oriented thought and fair 
insight and judgment.  Significantly, despite having 
deficiencies in many areas, he worked at his driveway 
business and lived with his daughter and mother throughout 
this treatment period.  Based on these VA treatment records, 
it is not shown that the veteran experiences total 
occupational and social impairment due to his symptoms 
associated with PTSD.  As such, the symptoms set forth in the 
70 percent rating criteria best approximate that veteran's 
current disability picture.

The Board also points out that the GAF scores assigned in 
this case are consistent with the currently assigned 70 
percent evaluation.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  The GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, it must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a) (2005).

In this case, GAF scores for the veteran range from as low as 
38 to as high as 48, with a score of 45 assigned during the 
most recent VA examination.  A GAF score between 41 and 50 
corresponds to serious symptoms or any serious impairment in 
social, occupational, or school functioning.  DSM-IV.  A GAF 
score between 31 and 40 corresponds to some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  Id.  These types of symptoms 
and impairment correlate well to the symptoms set forth in 
the 70 percent rating criteria.  While the various GAF scores 
assigned to the veteran represent deficiencies that lead to 
occupational and social impairment, they do not represent the 
symptoms that lead to total occupational and social 
impairment as set for in the 100 percent rating criteria.  
See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected PTSD.  While the Board does not doubt the 
sincerity of the veteran's belief that his symptoms related 
to PTSD are more severe than currently rated, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the severity of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of an 
increased rating.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 70 percent for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


